                                           Case 5:21-cv-04200-SVK Document 11 Filed 07/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                       Case No. 21-cv-04200-SVK
                                   8                     Plaintiff,
                                                                                              ORDER TO SHOW CAUSE RE
                                   9                v.                                        SETTLEMENT
                                  10     THE RICKY POSH BAGEL                                 Re: Dkt. No. 10
                                         CORPORATION,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                               Plaintiff reports that this case has settled. Dkt. 10. All previously-scheduled deadlines and
                                  13
                                       appearances are vacated.
                                  14
                                               By September 21, 2021, the parties shall file a stipulation of dismissal. If a dismissal is not
                                  15
                                       filed by the specified date, then the parties shall appear on September 28, 2021 at 1:30 p.m. and show
                                  16
                                       cause, if any, why the case should not be dismissed. Additionally, the parties shall file a statement in
                                  17
                                       response to this Order no later than September 21, 2021, describing with specificity (1) the parties’
                                  18
                                       efforts to finalize settlement within the time provided, and (2) whether additional time is necessary, the
                                  19
                                       reasons therefor, and the minimum amount of time required to finalize the settlement and file the
                                  20
                                       dismissal.
                                  21
                                               If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically
                                  22   vacated and the parties need not file a statement in response to this Order.
                                  23           SO ORDERED.
                                  24   Dated: July 23, 2021
                                  25

                                  26
                                  27                                                                   SUSAN VAN KEULEN
                                                                                                       United States Magistrate Judge
                                  28
